Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 21 recites new limitation of “an inverse relationship” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the detailed description but unable to find a support.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 21 recites new limitation of “an inverse relationship” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the detailed description but unable to find a support. Thus, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THUILLARD et al (US Pub. 2016/00547411; hereinafter THUILLARD).

As per claim 1, THUILLARD discloses a method for operating a valve that controls flow of a liquid through a coil in a heating, ventilation, and air conditioning (HVAC) system [abstract; Fig. 1; para 0001], the method comprising: 

receiving a first temperature measurement associated with an inlet of the coil [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; temperature Tin]; 

receiving a second temperature measurement associated with an outlet of the coil [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; temperature Tout]; 

receiving a flow measurement associated with the valve [abstract; Fig. 1; para 0007, 0036-0039; Claim 1; flow ɸ through the valve is measured]; 

[abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; a control criterion c is calculated using the function f(φ,ΔT) (i.e., model)]; 

determining a maximum flow rate that ensures that a difference between the first temperature measurement and the second temperature measurement is above a threshold using the model [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; determining a maximum flow rate using the flow φ and the temperature difference ΔT and a threshold value; keeping the flow rate at a rate to ensure that ΔT is above a threshold using the function c = f(φ, ΔT) at a time (i.e., a maximum flow rate at that particular time)]; and 

operating the valve in accordance with the maximum flow rate [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; opening of the valve is controlled depending on a comparison of the control criterion c].


As per claim 8, THUILLARD discloses a heating, ventilation, and air conditioning (HVAC) system comprising: 

a coil that facilitates heating or cooling [Fig. 1; Energy Exchanger 2]; 

a valve that controls flow of a liquid through the coil [Fig. 1; valve 10]; 

[Fig. 1; pump 3]; 

an actuator that controls a position of the valve [Fig. 1; actuator 11]; 

a controller comprising a processor and a memory, the memory comprising a control application that [Fig. 1; controller 1], when executed by the controller, causes the controller to: 

receive a first temperature measurement associated with an inlet of the coil [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; temperature Tin]; 

receive a second temperature measurement associated with an outlet of the coil [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; temperature Tout]; 

receive a flow measurement associated with the inlet of the valve [abstract; Fig. 1; para 0007, 0036-0039; Claim 1; flow ɸ through the valve is measured]; 

apply the first temperature measurement, the second temperature measurement, and the flow measurement as input to a model [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; a control criterion c is calculated using the function f(φ,ΔT) (i.e., model)]; 

determine a maximum flow rate that ensures that a difference between the first temperature measurement and the second temperature measurement is above a threshold [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; determining a maximum flow rate using the flow φ and the temperature difference ΔT and a threshold value; keeping the flow rate at a rate to ensure that ΔT is above a threshold using the function c = f(φ, ΔT) at a time (i.e., a maximum flow rate at that particular time)]; and 

provide a control signal to the actuator to operate the valve in accordance with the maximum flow rate [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; opening of the valve is controlled depending on a comparison of the control criterion c].


As per claim 15, THUILLARD discloses a flow control device for use in a heating, ventilation, and air conditioning (HVAC) system [abstract; Fig. 1; para 0001], the device comprising: 

a valve that controls flow of a liquid through a coil [Fig. 1; valve 10]; 

an actuator that controls a position of the valve [Fig. 1; actuator 11], the actuator comprising a processor and a memory, the memory comprising a control application that, when executed by the actuator, causes the actuator to: 

[abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; temperature Tin]; 

receive a second temperature measurement associated with an outlet of the coil [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; temperature Tout]; 

receive a flow measurement associated with the inlet of the valve [abstract; Fig. 1; para 0007, 0036-0039; Claim 1; flow ɸ through the valve is measured]; 

apply the first temperature measurement, the second temperature measurement, and the flow measurement as input to a model [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; a control criterion c is calculated using the function f(φ,ΔT) (i.e., model)]; 

determine a maximum flow rate that ensures that a difference between the first temperature measurement and the second temperature measurement is above a threshold using the model [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; determining a maximum flow rate using the flow φ and the temperature difference ΔT and a threshold value; keeping the flow rate at a rate to ensure that ΔT is above a threshold using the function c = f(φ, ΔT) at a time (i.e., a maximum flow rate at that particular time)]; and 

[abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; opening of the valve is controlled depending on a comparison of the control criterion c].


As per claims 2, 9, and 16, THUILLARD discloses wherein the model comprises a recursive model with a parameter that relates the flow measurement to the difference between the first temperature measurement and the second temperature measurement [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; a control criterion c is calculated using the function f(φ,ΔT)].

As per claims 3, THUILLARD discloses wherein determining the maximum flow rate comprises: solving the model for the parameter at a current time step [Fig. 12-14; para 0007, 0041-0042]; and calculating a weighted sum of the parameter at the current time step and the parameter at one or more previous time steps [Fig. 12-14; para 0007, 0041-0042].

As per claims 4, 11, and 18, THUILLARD discloses wherein solving the model for the parameter at the current time step comprises solving for the parameter using recursive least squares [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; Claim 1; a control criterion c is calculated using the function f(φ,ΔT)].

As per claims 5 and 12, THUILLARD discloses further comprising operating a pump of the HVAC system in accordance with the maximum flow rate [Fig. 1; pump 3].

As per claims 6, 14, and 19, THUILLARD discloses wherein operating the valve in accordance with the maximum flow rate comprises operating the valve in accordance with a flow setpoint that is less than the maximum flow rate [abstract; Fig. 1; para 0007, 0036-0039, 0046-0047; inherent to the system as not to operate the valve at the maximum flow rate].


As per claims 7 and 13, THUILLARD discloses further comprising operating a chiller of the HVAC system or a boiler of the HVAC system in accordance with the maximum flow rate [Fig. 1; para 0011, 0036; a chiller; a heat exchanger].


As per claims 10 and 17, THUILLARD discloses wherein the control application causes the controller to: solve the model for the parameter at a current time step [Fig. 12-14; para 0007, 0041-0042]; calculate a weighted sum of the parameter at the current time step and the parameter at one or more previous time steps [Fig. 12-14; para 0007, 0041-0042]; and determine the maximum flow rate using the weighted sum [Fig. 12-14; para 0007, 0036-0039, 0046-0047].


As per claim 20, THUILLARD discloses wherein the actuator receives the flow set point from another device in the HVAC system [Fig. 1; Building Control System].


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive. 

In the remarks, applicant argued in substance that Thuillard does not disclose “determine a maximum flow rate that ensures that a difference between the first temperature measurement and the second temperature measurement is above a threshold using the model.”

Thuillard clearly discloses a similar invention as can be seen from Fig. 1 of Thuillard in comparison of applicant disclosed Fig. 5. One can clearly see all the parts (e.g., chiller, pump, flow sensor, valve, actuator, controller and Tin and Tout) match each other. Thuillard clearly discloses controlling the valve depending the determined flow φ (i.e., flow rate = c ΔT) and the temperature difference ΔT and also utilizing a model (i.e., the control criterion c = f(φ, ΔT) to a threshold value. Moreover, during over a telephone interview, the examiner has requested to applicant’s representative to amend the claim language such a way to clearly distinguish the applicant’s invention over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicant submitted information discloser statement.